          Case 3:18-cv-00794-VAB Document 46 Filed 01/15/19 Page 1 of 13



                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT

David Truglio, individually and on behalf of all
others similarly situated,
                                                     CIVIL ACTION NO. 3:18-cv-00794-VAB
               Plaintiff,

v.

Howard Lee Schiff, P.C. and Portfolio Recovery
Associates, LLC,

               Defendants.


     PORTFOLIO RECOVERY ASSOCIATES, LLC'S MEMORANDUM OF LAW IN
     SUPPORT OF ITS MOTION FOR JUDGMENT ON THE PLEADINGS AND FOR
                          PROTECTIVE ORDER

        Pursuant to Fed. R. Civ. P. 12(c) and 26(c), Defendant, Portfolio Recovery Associates,

LLC (“PRA”), hereby moves for judgment on the pleadings and for a protective order pending

resolution of its motion, and as grounds states as follows:

I.      Introduction

        The underlying matter arises out of Plaintiff's claims under the Fair Debt Collection

Practices Act ("FDCPA"). Plaintiff alleges that co-defendant Law Office Howard Lee Schiff,

P.C. ("HLS") sent him a validation letter that failed to properly comply with the notification

provisions set forth in 15 U.S.C. § 1692g. Specifically, Plaintiff alleges that the validation notice

failed to adequately inform him that in order to obtain verification of the debt or a copy of the

judgment, he needed to submit a dispute to HLS in writing. Plaintiff repeatedly concedes in his

Complaint, as he must, that it was HLS, not PRA, which sent the validation notice to Plaintiff.

Yet, despite the absence of any conduct on PRA's behalf, Plaintiff maintains FDCPA claims

against it.




                                                                                     303063107v1 1010870
          Case 3:18-cv-00794-VAB Document 46 Filed 01/15/19 Page 2 of 13



        In the Second Circuit, in order to hold a non-acting entity like PRA vicariously liable for

the actionable conduct of another, a plaintiff must demonstrate that the non-acting party

exercised control over the conduct or activities of the other so as to otherwise render it liable for

the acting party's conduct. In the underlying matter, Plaintiff proffers no such allegations against

PRA. Instead, Plaintiff concedes that PRA retained HLS to collect a debt on its behalf and that

HLS sent the subject letter to the Plaintiff. Plaintiff fails to allege that PRA exercised control

over HLS in any respect with respect to preparation of the letter or otherwise, and absent any

such allegations, Plaintiff's claims against PRA should be dismissed as a matter of law.

        PRA further requests that the Court stay discovery pending resolution of its motion for

judgment on the pleadings. PRA seeks judgment in its favor with respect to Plaintiff's Complaint

in its entirety and its motion has a strong foundation in the law. Furthermore, Plaintiff would not

be prejudiced in any respect by a temporary stay in discovery pending resolution of PRA's

motion.

II.     Statement of Facts 1

        Prior to February 21, 2018, an obligation was incurred to SYNCHRONY BANK ("the

Debt"). (Plaintiff's Compl., attached as Exhibit 1, ¶ 18). On or before this date, the Debt was sold

or otherwise assigned to PRA. Id., at ¶ 22. In connection with its debt servicing operations, PRA

routinely hires other debt collectors, such as HLS, to send dunning letters to consumers in an

effort to collect money on the defaulted consumer debt that it acquires. Id., at ¶ 24. PRA,

directly, or through an intermediary, contracted with HLS to collect the Debt. Id., at ¶ 25. On or

about February 21, 2018, HLS caused to be delivered to the Plaintiff a collection letter in an

attempt to collect the Debt. Id. at ¶ 26. The letter stated in part:


1
 Plaintiff's Statement of Facts is taken as true for purposes of PRA's Motion for Judgment on the Pleadings.
Otherwise, PRA denies the material allegations set forth therein.

                                                     2
                                                                                          303063107v1 1010870
         Case 3:18-cv-00794-VAB Document 46 Filed 01/15/19 Page 3 of 13



                If you do not dispute the validity of the debt, or any portion
                thereof, within 30 days of the receipt of this letter, we will assume
                it is valid. If you dispute the validity of this debt or any portion
                thereof, within 30 days of receipt of this letter we will obtain and
                mail you verification of the debt or a copy of a judgment against
                you. At your request, in writing within 30 days of receipt of this
                letter, we will provide you with the name and address of the
                original creditor, if different from the current creditor.

Id., at ¶ 33. After purchasing defaulted consumer debts, PRA, through its agents, such as HLS,

undertakes various means to collect these debts from consumers such as Plaintiff, by, inter alia,

engaging in a campaign sending thousands of dunning collection letters in the form attached to

Plaintiff's Complaint as Exhibit A… Id., at ¶ 40. Plaintiff seeks certification of a class of: "[a]ll

consumers who have an address in the state of Connecticut; (b) who were sent a collection letter

from HLS." Id., at ¶ 42.

III.    Legal Standard

        "After the pleadings are closed, but early enough not to delay trial, a party may move for

judgment on the pleadings." See Fed. R. Civ. P. 12(c). "A motion for judgment on the pleadings

is decided on the same standard as a motion to dismiss under Fed. R. Civ. P. 12(b)(6)."

McCullough v. World Wrestling Entm't, Inc., 2017 U.S. Dist. LEXIS 160661 at *20 (D. Conn.

Sept. 29, 2017); Edelman v. Page, 2011 U.S. Dist. LEXIS 41275 at *13 (D. Conn. Apr. 14,

2011) ("The standard for granting a Rule 12(c) motion for judgment on the pleadings is identical

to that of a 12(b)(6) motion for failure to state a claim.").

        The Court's review on a motion to dismiss pursuant to Rule 12(b)(6) is generally limited

to "the facts as asserted within the four corners of the complaint, the documents attached to the

complaint as exhibits, and any documents incorporated in the complaint by reference." McCarthy

v. Dun & Bradstreet Corp., 482 F. 3d 184, 191 (2d Cir. 2007). "The trial judge's principal




                                                   3
                                                                                     303063107v1 1010870
          Case 3:18-cv-00794-VAB Document 46 Filed 01/15/19 Page 4 of 13



function on a defense motion to dismiss is to read the complaint and decide if it states a viable

claim under governing law." Harasz v. Katz, 239 F. Supp. 3d 461, 466 (D. Conn. 2017).

        In deciding a motion to dismiss pursuant to Fed. R. Civ. P. 12(b)(6), “the court must

‘accept all factual allegations in the complaint as true, and draw all reasonable inferences in the

plaintiff’s favor.’” Mayor and City Council of Baltimore, MD v. Citigroup, Inc., 708 F. 3d 129,

135 (2d Cir. 2013). A plaintiff’s obligation to provide the grounds of his “entitlement to relief”

requires more than labels and conclusions, and a formulaic recitation of the elements of a cause

of action will not do. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). “Nor does a

complaint suffice if it tenders ‘naked assertions’ devoid of ‘further factual enhancement.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 557).

        “[T]o survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to state a claim to relief that is plausible on its face.” Nielson v. Rabin, 746 F.

3d 58, 62 (2d Cir. 2014). “A claim has facial plausibility when the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Pension Ben Guar. Corp. ex rel. St. Vincent Catholic Medical Centers

Retirement Plan v. Morgan Stanley Investment Management Inc., 712 F. 3d 705, 718 (2d Cir.

2013). "The complaint must demonstrate more than a sheer possibility that a defendant acted

unlawfully. Where the well-pleaded facts do not permit the court to infer more than the mere

possibility of misconduct, the complaint has alleged – but it has not shown that the pleader is

entitled to relief." Id.

        "Importantly, the 'plausibility' standard applies only to a complaint's factual allegations.

We give no effect at all to 'legal conclusions couched as factual allegations." Port Dock & Stone

Corp. v. Oldcastle Northeast, Inc., 507 F. 3d 117, 121 (2d Cir. 2007). Therefore, "a court



                                                 4
                                                                                     303063107v1 1010870
         Case 3:18-cv-00794-VAB Document 46 Filed 01/15/19 Page 5 of 13



considering a motion to dismiss can choose to begin by identifying pleadings that, because they

are no more than conclusions, are not entitled to the assumption of truth." Starr v. Sony BMG

Entertainement, 592 F. 3d 314, 329 n. 1 (2d Cir. 2010); Harasz, 239 F. Supp. 3d at 467 ("On a

Rule 12(b)(6) motion to dismiss, the trial judge owes deference to well-pleaded allegations of

fact, but disregards conclusions and arguments, no matter how the pleader captions them.").

IV.    Argument

       A.      Plaintiff Fails to Adequately Plead the Existence of a Consumer Debt

       "A claim for violation of the FDCPA requires the plaintiff to allege the following three

elements: (1) that the plaintiff is a 'consumer' who allegedly owes a debt or a person who has

been the object of efforts to collect a consumer debt; (2) the defendant collecting the debt is a

'debt collector' as that term is defined by the FDCPA; and (3) that defendant has engaged in any

act or omission in violation of the FDCPA." Aviles v. Wayside Auto Body, Inc., 49 F. Supp. 3d

216, 225 (D. Conn. 2014); Billie v. Credit Collection Servs., 2017 U.S. Dist. LEXIS 11979 at *5

(D. Conn. Jan. 30, 2017) ("To state a claim for an alleged violation of the FDCPA, the plaintiff

must be a 'consumer' who allegedly owes a debt or a person who has been the object of efforts to

collect a consumer debt."). The term "debt" as defined under the FDCPA refers to any obligation

of a consumer to pay money arising out of the transaction in which the money, property,

insurance or services which are the subject of the transaction are "primarily for personal, family

or household purposes." Goldman v. Cohen, 445 F. 3d 152, 154 n. 1 (2d Cir. 2006), citing 15

U.S.C. § 1692a(5).

       "Where an FDCPA plaintiff is also the debtor responsible for the debt in question, courts

have held that the plaintiff must plead specific facts indicating that the debt was incurred for

personal, family or household purposes." Schools v. PMAB, LLC, 2014 U.S. Dist. LEXIS 160343



                                                5
                                                                                  303063107v1 1010870
         Case 3:18-cv-00794-VAB Document 46 Filed 01/15/19 Page 6 of 13



at *6 (D. Md. Nov. 14, 2014) (collecting cases); Scarola, Malone & Zubatov v. McCarthy,

Burgess & Wolff, 638 Fed. Appx. 100 (2d Cir. 2016) (allegation that transaction was "primarily

for personal, family or household purposes" constitutes "conclusory statements…not entitled to a

presumption of truth.").

       Plaintiff is the debtor in the underlying matter, and in that regard, Plaintiff acknowledges

that HLS attempted to collect a debt from him directly. Ex. 1, ¶¶ 26, 40, Exhibit A to Ex. 1.

Accordingly, Plaintiff is required to plead specific facts indicating that the debt is a consumer

debt. Despite this requirement, Plaintiff does nothing more than assert the following boilerplate

allegations regarding the nature of the debt:

               The SYNCHRONY BANK obligation arose out of a transaction in
               which money, property, insurance or services, which are the
               subject of the transactions, are primarily for personal, family or
               household purposes.

               The alleged SYNCHRONY BANK obligations is a "debt" as
               defined by 15 U.S.C. § 1692a(5).

See Ex. 1, ¶¶ 19-20. These allegations simply parrot the definition of the term "debt" as defined

under the FDCPA, and they are not entitled to any presumption of truth. Instead, these

allegations must be disregarded by the Court. Plaintiff proffers no factual allegations explaining

the nature of the debt or the purposes for which it was incurred. And, absent any such

allegations, Plaintiff's FDCPA claim should be dismissed as a matter of law.

       The Second Circuit's decision in Scarola, Malone & Zubatov v. McCarthy, Burgess &

Wolff, 638 Fed. Appx. 100 (2d Cir. 2016) is instructive. In Scarola, plaintiff asserted an FDCPA

claim against defendant. In order to establish that the debt at issue was a consumer debt, plaintiff

alleged that the debt must have arisen from a transaction that was "primarily for personal, family

or household purposes." Id. at 102. Defendant moved to dismiss plaintiff's complaint for failure



                                                 6
                                                                                    303063107v1 1010870
             Case 3:18-cv-00794-VAB Document 46 Filed 01/15/19 Page 7 of 13



to state a claim, and the district court granted defendant's motion. The Second Circuit upheld the

lower court's dismissal, and found that plaintiff's allegations regarding the debt were insufficient

to establish that the debt was a consumer debt covered by the FDCPA. Specifically, the Court

held that: "[t]hese allegations…are mere conclusory statements not supported by facts from

which the inference could be reasonably drawn that collection efforts arose from a consumer

transaction." Id. at 102-03.

           Plaintiff, like the plaintiff in Scarola, merely parrots the statutory definition of debt in

order to establish that the debt at issue arises from a consumer transaction. However, Plaintiff's

allegations constitute legal conclusions that are not entitled to a presumption of truth, and must

be disregarded by the Court. And, absent any factual allegations regarding the nature of the debt

at issue, Plaintiff's complaint should be dismissed as a matter of law. See, e.g., Billie v. Credit

Collection Servs., No. 16-cv-786-VAB, 2017 U.S. Dist. 11979 at *10 (D. Conn. Jan. 30 2017) 2

("the Second Circuit made clear that the allegation that a transaction was 'primarily for personal,

family or household purposes' as required by the FDCPA, is 'not entitled to a presumption of

truth' at the motion to dismiss stage."); Maleh v. United Collection Bureau, Inc., 287 F. Supp. 3d

265, 271 (E.D.N.Y. 2018) (collecting cases and observing that "[n]umerous courts have

concluded that plaintiffs who recite the statutory definition of 'debt' rather than plead facts

regarding the debt's nature have not adequately pled an FDCPA claim."); Garcia v. Jenkins

Babb, L.L.P., 569 F. App'x 274, 276 (5th Cir. 2014) ("The third amended complaint's recitation

of Section 1692a(5)'s key phrase, without any accompanying factual content, is exactly the sort

of threadbare recital of a cause of action that cannot survive the motion to dismiss."); Jennings v.

Cont'l Serv. Grp., 239 F. Supp. 3d 662, 668 (W.D.N.Y. 2017) (dismissing FDCPA claim because



2
    This case involved the undersigned counsel as well.

                                                          7
                                                                                       303063107v1 1010870
         Case 3:18-cv-00794-VAB Document 46 Filed 01/15/19 Page 8 of 13



"Plaintiff failed to allege any facts which suggest that the debts at issue were consumer debts

related to personal, family or household purposes.").

       B.      Plaintiff Fails to Adequately Plead that PRA is Vicariously Liable for HLS's
               Allegedly Wrongful Conduct for Purposes of Establishing Liability under the
               FDCPA

       "Under general principles of agency – which form the basis of vicarious liability under

the FDCPA – to be held liable for the actions of another, the 'principal' must exercise control

over the conduct or activities of the agent." Rogers v. Capital One Servs., LLC, 2011 U.S. Dist.

LEXIS 17064 at *21 (D. Conn. Feb. 19, 2011), citing Clark v. Capital Credit & Collection

Services, Inc., 460 F. 3d 1162, 1173 (9th Cir. 2006). Thus, "[i]n order to hold a debt collector

vicariously liable for the acts of the agent, the plaintiff must show (1) the agent and principal are

both debt collectors; and (2) the principal has exercised control over the agent's conduct of

activities." Nichols v. Niagara Credit Recovery, Inc., 2013 U.S. Dist. LEXIS 64671 at *12

(N.D.N.Y. May 7, 2013); Bodur v. Palisades Collection, LLC, 829 F. Supp. 2d 246, 259

(S.D.N.Y. 2011) ("To be vicariously liable under the FDCPA, however, the 'principal' must

exercise control over the conduct or activities of the 'agent.'").

       In the underlying matter, Plaintiff repeatedly concedes that any alleged wrongful conduct

here was undertaken by solely by HLS: See Ex. 1, ¶ 40:

               PRA, directly, or through an intermediary, contracted the Law
               Offices Howard Lee Schiff, P.C. to collect this alleged debt.

               On or about February 21, 2018, Defendant Law Offices Howard
               Lee Schiff, P.C. caused to be delivered to the Plaintiff a collection
               letter in an attempt to collect the alleged SYNCHRONY
               BANK/PRA debt.

               After purchasing defaulted consumer debts, PRA, through its
               agents, such as Law Offices Howard Lee Schiff, P.C., undertakes
               various means to collect these debts from consumers, such as
               Plaintiff by, inter alia, engaging in a campaign sending thousands


                                                   8
                                                                                     303063107v1 1010870
           Case 3:18-cv-00794-VAB Document 46 Filed 01/15/19 Page 9 of 13



                  of dunning collection letters in the form attached hereto as Exhibit
                  A, which fail to adequately notify consumers of his or her
                  validation rights.

                  Plaintiff brings claims, pursuant to the Federal Rules of Civil
                  Procedure…Rule 23, individually and on behalf of the following
                  consumer class (the "Class") consisting of: a) All consumers who
                  have an address in the state of Connecticut b) who were sent a
                  collection letter from Defendant Law Offices Howard Lee Schiff,
                  P.C…

See Ex. 1, ¶¶ 25-26, 40, 42.

         In that regard, Plaintiff's Complaint is devoid of any allegations indicating that PRA

exercised any control over HLS so as to render it vicariously liable for its conduct under the

FDCPA. Absent such allegations, Plaintiff's Complaint should be dismissed as a matter of law.

See, e.g., Nichols, 2013 U.S. Dist. LEXIS 64671 at *12-*13 ("Plaintiffs have only alleged that

CPS placed the account with Cawley and that Cawley then engaged in certain conduct…Absent

any allegations that CPS exercised control over Cawley's actions, CPS cannot be held liable for

Cawley's conduct."); Bodur, 829 F. Supp. 2d at 259 ("Bodur merely claims that Palisades hired

Pressler to collect the debt, but he has failed to provide any evidence, or even claim, that

Palisades exercised control over Pressler or was involved in any of Pressler's collection attempts.

With evidence that Palisades exercised control over Pressler's conduct generally or as to Bodur

specifically, Palisades is not vicariously liable…"). 3



3
  In direct contravention of his other allegations, Plaintiff makes a single conclusory allegation that: "[u]pon
information and belief, the letter was sent to the Plaintiff with permission of, and after the template of the letter was
reviewed by, PRA." See Ex. 1, ¶ 28. Though "a plaintiff may plead facts alleged upon information and belief where
the belief is based on factual information that makes the inference of culpability plausible…such allegations must be
accompanied by a statement of the facts upon which the belief is founded." Arista Records, LLC v. Doe 3, 604 F. 3d
110, 120 (2d Cir. 2010); Nesheiwat v. City of Poughkeepsie, 2013 U.S. Dist. LEXIS 20215 at *6 (S.D.N.Y Feb. 12,
2013). In the underlying matter, Plaintiff's Complaint is devoid of any information or facts which would otherwise
support or enhance the veracity of this conclusory allegation. Accordingly, Plaintiff's speculative allegation should
be disregarded by the Court. See, e.g., Williams v. Calderoni, 2012 U.S. Dist. LEXIS 28723 at *7 (S.D.N.Y. Mar. 1,
2012) (dismissing complaint based upon allegations of information and belief because "while a plaintiff is entitled to
plead on information and belief, Williams points to no 'information' that will render these statements any more than

                                                           9
                                                                                                     303063107v1 1010870
         Case 3:18-cv-00794-VAB Document 46 Filed 01/15/19 Page 10 of 13




        C.       The Court Should Stay Discovery Pending Resolution of PRA's Motion for
                 Judgment on the Pleadings

        Fed. R. Civ. P. 26(c) governs the circumstances under which a protective order will issue

and provides in relevant part as follows:\

                 The court may, for good cause, issue an order to protect a party or
                 person from annoyance, embarrassment, oppression, or undue
                 burden or expense, including one or more of the following: (D)
                 forbidding inquiry into certain matters, or limit the scope of
                 disclosure or discovery to certain matters.

See Fed. R. Civ. P. 26(c)(1)(D). "Upon a showing of good cause a district court has considerable

discretion to stay discovery pursuant to Rule 26(c)." Country Club of Fairfield, Inc. v. N.H. Ins.

Co., 2014 U.S. Dist. LEXIS 109392 at *7 (D. Conn. Aug. 8, 2014). Rule 26 "is often invoked to

avoid potentially expensive and wasteful discovery during the pendency of a determination

which could potentially reshape pending claims." ITT Corp. & Goulds Pumps, Inc. v. Travelers

Cas. & Sur. Co., 2012 U.S. Dist. LEXIS 100033 at *6 (D. Conn. Jul. 18, 2012). "A court

determining whether to grant a stay of discovery pending a motion must look to the particular

circumstances and posture of each case,…and should consider several factors, including the

breadth of discovery sought, the burden of responding to it, the prejudice that would be suffered

by the party opposing the stay...[and] the strength of the dispositive motion that is the basis of the

discovery stay application." Id. "In their examination of 'strength of the motion,' districts courts

in this Circuit have often stated that a stay of discovery is appropriate where a motion 'does not

appear to be without foundation in the law.'" Hong Leong Fin. Ltd. (Sing.) v. Pinnacle

Performance Ltd., 297 F.R.D. 69, 72 (S.D.N.Y. 2013).



a speculative claim."); Harasz, 239 F. Supp. 3d at 507 n. 1 ("The Court must be skeptical of allegations based 'on
information and belief'").

                                                       10
                                                                                               303063107v1 1010870
        Case 3:18-cv-00794-VAB Document 46 Filed 01/15/19 Page 11 of 13



       A consideration of the factors here demonstrates that a stay of discovery is appropriate.

PRA is moving for judgment on Plaintiff's Complaint in its entirety, and there are substantial

grounds for its motion. A similar motion was previously granted based upon a portion of the

grounds presented herein by the presiding judge. See, e.g., See, e.g., Billie v. Credit Collection

Servs., No. 16-cv-786-VAB, 2017 U.S. Dist. 11979 at *10 (D. Conn. Jan. 30 2017). Furthermore,

Plaintiff's Complaint is devoid of any allegations that PRA exercised control over HLS so as to

render it vicariously liable under the FDCPA. Therefore, there is a strong foundation in the law

for PRA's motion, and a stay of discovery is appropriate on this basis alone. See, e.g., Niv v.

Hilton Hotels Corp., 2009 U.S. Dist. LEXIS 78476 at *1 (S.D.N.Y. Sept. 1, 2009) (granting stay

of discovery where defendant's motion "appears not to be unfounded in the law."); Spencer Trask

Software and Information Services, LLC v. RPoster Intern. Ltd., 206 F.R.D. 367, 368 (S.D.N.Y.

2002) (granting stay of discovery where defendants presented "substantial arguments for dismiss

of many, if not all, of the claims asserted in the lawsuit.")

       Plaintiff has also served PRA with an onerous amount of discovery in the form of

interrogatories, requests for production and requests for admissions, the responses to which are

due on or before January 15, 2019. Plaintiff's requests are attached hereto as Exhibit 2. PRA

seeks to avoid incurring significant attorneys' fees needlessly if the matter is to resolve by

motion. Moreover, Plaintiff would not be prejudiced in any respect by a stay in discovery.

Discovery is not set to conclude until May 31, 2019 and dispositive motions are not due to be

filed until August 2, 2019. Should the matter not be dismissed in its entirety, PRA would timely

respond to the outstanding discovery requests, and Plaintiff would receive the discovery

responses well in advance of the deadline for filing dispositive motions. PRA is more than

willing to extend the deadlines for motions for class certification which are currently due to be



                                                  11
                                                                                  303063107v1 1010870
           Case 3:18-cv-00794-VAB Document 46 Filed 01/15/19 Page 12 of 13



served on or before February 28, 2018. An extension of this deadline similarly makes sense in

light of the fact that PRA is moving for judgment on Plaintiff's Complaint in its entirety, and

would similarly seek to avoid having to respond to Plaintiff's motion for certification in the

interim.

         Accordingly, PRA requests that the Court enter an Order staying discovery pending the

resolution of its Motion for Judgment on the Pleadings. Should PRA's motion be denied (or

should the requested stay be denied), PRA requests that it be provided 30 days from the issuance

of any such order within which to respond to Plaintiff's discovery requests.

         WHEREFORE, PRA respectfully requests this Court enter an Order granting judgment

on the pleadings in its favor with respect to Plaintiff's Complaint, and enter an Order staying

discovery pending resolution of its motion, along with such other relief as this Court deems

appropriate.



                                                  Respectfully submitted,

                                                  Attorneys for Defendant
                                                  Portfolio Recovery Associates, LLC
                                                  By: Its Attorneys

                                                  /s/ Andrew M. Schneiderman
                                                  Andrew M. Schneiderman Pro Hac Counsel
                                                  53 State Street, 27th Floor
                                                  Boston, MA 02467
                                                  (617) 213-7000
                                                  (617) 213-7001 (facsimile)
Dated:         January 15, 2019




                                                12
                                                                                303063107v1 1010870
        Case 3:18-cv-00794-VAB Document 46 Filed 01/15/19 Page 13 of 13



                               CERTIFICATE OF SERVICE

       I, Andrew M. Schneiderman, hereby certify that the documents filed through the ECF
system will be sent electronically to the registered participants as identified on the Notice of
Electronic Filing (NEF).
                                                 /s/ Andrew M. Schneiderman
                                                 Andrew M. Schneiderman

                     RULE 26(C) CERTIFICATE OF COMPLIANCE

       I, Andrew M. Schneiderman, hereby certify the undersigned has conferred with Plaintiff's
counsel in an effort to resolve the dispute without court action, and Plaintiff declined PRA's
request for a stay of discovery.
                                                /s/ Andrew M. Schneiderman
                                                Andrew M. Schneiderman




                                              13
                                                                                303063107v1 1010870
